DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/13/2021 has been acknowledged. Accordingly, claim 1 has been amended, thus currently claims 1-12 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, the phrase “such that light on the first blocking region” should be changed to -- such that the light on the first blocking region --, since the light was previously introduced as originating from the light-emitting portion, see line 2.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Seki et al (US 20130044496 A1, hereinafter, “Seki” previously cited by the Examiner).

Regarding claim 1, Seki teaches an optical module (lighting lens 1 and an illumination apparatus, see figures 1-7) comprising: 
a light-emitting portion (LED 2, see fig 1) which emits light (as expected from an LED); and 
a display (lighting lens 1, see fig 1) comprising: 
a first surface (back surface 13) having a first transmission region (see region of 13 above 2) through which at least a portion of the light emitted (as expected from a lens on an LED) from the light-emitting portion (2) is transmitted and a first blocking region (region of 13 with color adjustment unit 14, see fig 1) which blocks transmission of the light (since red fluorescent material in 14 is excited by light emitted from LED 2 and emits light in a color different from the light of the LED 2, see ¶ 6, characteristics of light in fluorescent materials are further evidenced by Sano US 6756731 B1, col 8, lines 55-61 or Miki  US 20060186431 A1, ¶ 87); and 
a second surface (light-controlling emission surface 11) which the transmitted light reaches to deliver an image (see circular image better seen in figure 3) to a user (user looking at the device, not shown in the figures), wherein the first transmission region (13) comprises a path changing member (dent 12) for changing a propagation path (see ¶ 37) of the transmitted light (light from 2); and

Regarding the “the first blocking region is surface-treated”, the applicant is reminded that it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 4, Seki teaches wherein the first blocking region (14) extends along a longitudinal direction (from top to bottom of 1, better seen in fig 3) of the first surface (13) from both ends (upper and lower end of region of 13 above 2) of the first transmission region (region of 13 above 2).

Regarding claim 5, Seki teaches wherein the second surface (11) is spaced apart from the first surface (13) by a predetermined distance (distance is not shown but is evident from figure 1).

Regarding claim 6, Seki teaches wherein the display comprises a material (transparent resin material, see ¶ 33) that transmits light with a predetermined transmittance (since PMMA, PC or EP have a predetermined transmittance).

Regarding claim 7, Seki teaches variations (see ¶ 68-69 and figures 14a-14c) of the optical module (1) of figures 1-7, wherein the second surface (11) is surface-treated (with 14) to block transmission of light (at least partly due to red fluorescent material in 14) incident from outside (necessarily occurring due to the positioning of 14 on the exterior of 1) of the optical module (1).

Regarding claim 8, Seki teaches wherein the second surface (11) comprises a second transmission region (see middle region of 1) through which at least a portion of the light transmitted through the first transmission region (see region of 12) is transmitted and a second blocking region (see 14 on 11, see variations disclosed in ¶ 68-69 and shown in figures 14a-14c of the optical module 1 of figures 1-7) that is surface-treated to block transmission (due to the fluorescent composition of 14 on the exterior of 1) of the light transmitted through the first transmission region (region of 13 above 2), and 
the display (1) further comprises a third surface (lower surface of milky white board, see fig 6) which light transmitted through the second transmission region (11) reaches to be displayed thereon (better seen in figure 6) .

Regarding claim 11, Seki teaches wherein the light emitted from the light- emitting portion (2a) is diffused while passing through the path changing member (12), and the diffused light (light diffusion is better seen in figure 5) reaches the second surface (11) to deliver the image to the user (see circular shape as seen in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Seki.

Regarding claims 2-3, Seki does not explicitly teach wherein the path changing member comprises a curved surface protruding toward the light-emitting portion; and 
wherein the path changing member comprises a condensing lens for condensing the transmitted light.
However, in an alternative embodiment of figures 16a-16c, Seki teaches wherein the path changing member (side surface 118) comprises a curved surface (note curvature of 118 extending upwards and downwards from 14) protruding toward the light-emitting portion (LED under 107); .
wherein the path changing member (118) comprises a condensing lens (note the outer shape of the lower portion of 107, aimed to reflect dispersed light forward, see ¶ 70) for condensing the transmitted light (light from LED 2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the path changing member of the alternative embodiment of Seki into the current embodiment in order to redirect light .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Meinke et al. (US 20060176710 A1, hereinafter, “Meinke” previously cited by the Examiner).

Regarding claims 9-10, Seki does not teach wherein the third surface comprises a material that transmits light with a predetermined transmittance; and 
wherein the third surface is surface-treated to block transmission of light incident from outside of the optical module.

Meinke teaches an optical module (external trim component, see figure 5) having a first and second surfaces (rear and front surface of substrate 30) and third surface (front surface of finish 32);  
wherein the third surface (surface of 32 on 30) comprises a material that transmits light (polymeric material with metallic coating and having optical properties, see ¶ 53-55) with a predetermined transmittance (since polymeric materials such as 32 transmit light, see ¶ 6, thus having a predetermined transmittance); and 
wherein the third surface (surface of 32) is surface-treated to block transmission of light (due to metallic paint on 32) incident from outside (exterior light) of the optical module (external trim component).
Meinke into the teachings of Seki in order to provide protection to the first and second surfaces. One of ordinary skill would have been motivated to make this modification so that the inner components of the device are not damaged by dust or dirt.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bozzo et al. (US 6390333 B1, hereinafter, “Bozzo” previously cited by the Examiner) in view of Seki.

Regarding claim 12, Bozzo teaches an aerosol generation device (pistol-type device 20 with can 10, see figures 1-2) comprising:
an optical module (20) comprising: 
a light-emitting portion (bulb 53) which emits light (as expected from a bulb); and 
a display (lens portion 52). 

Seki teaches an optical module (lighting lens and an illumination apparatus, see figures 1-7) including a light-emitting portion (LED 2, see fig 1) which emits light (as expected from an LED); and a display (lighting lens 1, see fig 1);
the display (lighting lens 1, see fig 1) comprising: 
a first surface (back surface 13) having a first transmission region (see region of 13 above 2) through which at least a portion of the light emitted (as expected from a lens on an LED) from the light-emitting portion (2) is transmitted and a first blocking 
a second surface (light-controlling emission surface 11) which the transmitted light reaches to deliver an image (see circular image better seen in figure 3) to a user (user looking at the device, not shown in the figures), wherein the first transmission region (13) comprises a path changing member (dent 12) for changing a propagation path (see ¶ 37) of the transmitted light (light from 2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the display of Seki into the teachings of Bozzo in order to improve light emission forward of the device with a pseudo-white LED, since LEDs combined with lenses have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources. One of ordinary skill would have been motivated to make this modification to better illuminating the dark areas being sprayed on with the aerosol.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive.

Applicant argues that Seki does not block transmission light, and thus fail to teach the "first blocking region", stating that nowhere does Seki disclose that the color adjustment unit 14 blocks transmission of light. On the contrary, Seki discloses that the color adjustment unit 14 receives light and emit light in a different color (see paragraph 10 of Seki: "the color adjustment unit receives the light incident on the light incidence surface and emitting light in a color different from the color of the light emitted from the light-emitting device"). 

The Examiner respectfully disagrees, 
In Seki, light emitted from the color adjustment 14 is not the same light emitted of light source 2. 
Note, fluorescent materials emit, or create light of a color by absorbing light from of a light source that is of a different color. See for instance the teachings of Sano US 6756731 B1, col 8, lines 55-61 or Miki  US 20060186431 A1, ¶ 87 where fluorescent materials emission characteristics are further explained. In addition to Sano and Miki, other widely known example is a fluorescent tube, which are used in a variety of buildings. The user sees the visible light from the exited fluorescent material coated within the tube (usually a white powder) and not the harmful UV light from the source within the tube (usually ionized mercury and argon interacting).
In a similar principle, Seki discloses the color adjustment unit 14 is made of a fluorescent material resin (see ¶ 39).As discussed above, 14 absorbs the light from 2 in order to emit another light different from the light of 2. Seki’s invention provides one color directly emitted through upper surface of 11 and another color via 14, wherein 
The Examiner assumes the applicant is attempting to claim that no light reaches a portion of the second surface due to the interference effect of the first blocking region, however this is not explicitly recited in the claim. 
According to broadest reasonable interpretation, claim 1 only requires the first blocking region to block light originating in the light-emitting portion from reaching the second surface. The claim does not impede light from other sources cannot reach the second surface.
Thus, the first blocking region (14)  blocks the light (light from 2) of the light emitting portion (2), as required by the claim, and the applicant’s arguments in this regard are not persuasive. 

Applicant’s arguments, see remarks, filed 8/13/2021, with respect to claim 3 have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 
Although the limitations of claim 3 were previously addressed along with the limitations of claim 2, see page 5 of the previous office action, the Examiner understands claim 3 was not included in any of the grounds of rejection, and therefore the current office action is not made FINAL. 
The examiner regrets any inconvenience to the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Examiner, Art Unit 2875